Case 1:19-cr-00253-RMC Document 4 Filed 07/29/19 Page 1 of 18

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

v. MAG. NO. 19-201 (DAR)
AMAAT MBENGA,

Defendant. .

GOVERNMENT’S MEMORANDUM IN SUPPORT OF PRE-TRIAL DETENTION

The United States of America, by and through its attorney, the United States Attorney for
the District of Columbia, respectfully submits this memorandum in support of its motion that the
defendant be detained pending trial pursuant to 18 U.S.C. § 3142 (f)(1)(E) of the federal bail
statute. The government requests that the following points and authorities, as well as any other
facts, arguments and authorities presented at the detention hearing, be considered in the Court’s
determination regarding pre-trial detention.

Introduction

Amaat Mbenga, hereinafter Defendant Mbenga, a twenty-two (22) year old male with a
criminal history that includes prior drug distribution convictions, has been charged in a one-count
indictment with Unlawful Possession of a Firearm by a Person Convicted of Crime Punishable by
Imprisonment for a Term Exceeding One Year, in violation of Title 18 U.S.C. § 922(g)(1).
Defendant Mbenga, having been convicted of one prior felony offense, he was aware that he was
not allowed to possess a firearm. His previous criminal history and now, possession of a firearm,
support the government’s contention that the defendant should be held without bond pending trial

to ensure the safety of the community.
Case 1:19-cr-00253-RMC Document 4 Filed 07/29/19 Page 2 of 18

Procedural History and Applicable Authority

At the initial appearance on July 26, 2019, the government orally moved for detention
pending trial pursuant to 18 U.S.C. § 3142 (f)(1)(E) of the federal bail statute. During the initial
appearance, the Court and defense counsel challenged whether probable cause existed on the face
of the Government’s statement of facts in light of the fact that the statement didn’t explicitly state
that Defendant Mbenga exited the building and recommenced running from MPD officers as
referenced in the statement. The government proffered its understanding (based on its review of
the file) that the Defendant did in fact exit the apartment building. The Court after previously
having signed the Criminal Complaint and attached warrant, declined to find probable cause and
dismissed the case. The Government appealed to United States District Court Chief Judge Beryl
Howell, who reinstated the Criminal Complaint after the HeRedunt soneeded that probable cause
existed after hearing direct testimony from an MPD officer, that Defendant Mbenga did exit the
apartment building and continued running from law enforcement. Chief Judge Howell set a
detention hearing for Tuesday, July 30, 2019. On Monday, July 29, 2019, the grand jury returned
an indictment in this matter.

The government contends that the defendant is a danger to the community. The government
must establish by clear and convincing evidence that a defendant is a danger to the community.
United States v. Peralta, 849 F.2d 625, 626 (D.C. Cir. 1988). In an indicted case at a detention
hearing, the government may proffer evidence. United States v. Smith, 79 F.3d 1208, 1209-10
(D.C. Cir. 1996).

There are four factors under Section 3142(g) that the Court should consider and weigh in
Case 1:19-cr-00253-RMC Document4 Filed 07/29/19 Page 3 of 18

determining whether to detain the defendant pending trial: (1) the nature and circumstances of the
offense charged; (2) the weight of the evidence against the defendant; (3) his history and
characteristics; and (4) the nature and seriousness of the danger to any person or the community
that would be posed by his release. See 18 U.S.C. § 3142(g). A review and understanding of the
facts and circumstances in this case causes the government to ask the Court to conclude that there
is no condition or combination of conditions that would assure the safety of the community.
Therefore, Defendant Mbenga should be detained. See 18 U.S.C. § 3142(e)(1).
Nature and Circumstances of the Offenses Charged

On Thursday, July 25, 2019 at approximately 1430 hours, members of the Metropolitan
Police Department’s Narcotics and Special Investigation Division Gun Recovery Unit, were
patrolling in front of 601 Edgewood Street Northeast, Washington, D.C. As officers approached a
group of individuals in front of the building, they observed two individuals separate from the group
and enter the apartment building, one of which was wearing a red shirt (Defendant Mbenga).

Officers followed Defendant Mbenga as he began to run. Officer Keleman saw Defendant
Mbenga running with a black handgun in his right hand. Officer Keleman saw Defendant Mbenga
slow his pace and throw the firearm over a playground, over a fence and into a construction zone.
See Government Exhibits 1-7. Defendant Mbenga was stopped by officers behind 705 Edgewood
Street Northeast in Washington, D.C. Officer M. Vaillancourt recovered a black firearm from the
construction zone where Defendant Mbenga was seen throwing it by Officer Keleman, which was
approximately two hundred (200) feet away. The playground over which Defendant Mbenga made
the throw was at a higher elevation than the construction zone where the firearm was found. The

construction zone was graded smooth, composed of light in color dirt and no nearby debris as if
Case 1:19-cr-00253-RMC Document4 Filed 07/29/19 Page 4 of 18

concrete was about to be laid. The entire area was clear around the immediate area of the recovered
firearm. The area where the firearm was recovered was consistent with the direction of the throw
by Defendant Mbenga of the firearm from the parking lot. See Government Exhibits 8-10.
Defendant Mbenga was placed under arrest.

The firearm was determined to be a black in color, Taurus, .9 millimeter, model PT111 G2,
with a serial number of TKS12712, loaded with one (1) round in the chamber and eight (8) rounds
in an unknown round capacity magazine. See Government Exhibit 11.

Officer Bewley was on the scene of this offense. Officer Bewley spoke with Officer
Keleman and viewed Officer Keleman’s body worn camera footage from the incident, which
showed Defendant Mbenga tossing an item over the fence and into the construction zone where
the firearm was recovered. The facts stated above are consistent with the conversation with Officer
Kelemen.

Accordingly, the nature and circumstances of the offense charged, clearly weighs in favor
of detention. Here, a grand jury found probable cause to believe that Mr. Mbenga was illegally in
possession of a loaded firearm. Mr. Mbenga should remain detained.

Weight of the Evidence Against the Defendant

 

The second factor to be considered, the weight of the evidence, also clearly weighs in favor
of detention. The evidence against Defendant Mbenga is strong. As set forth above, an MPD
police officer in pursuit of Defendant Mbenga saw the defendant in possession of a firearm as he
ran from police. Officers in pursuit saw Defendant Mbenga throw an object over a fence into a
construction zone. A search of the construction zone in the area where the police saw Defendant

Mbenga toss an object, resulted in the recovery of a Taurus, PT111 G2, 9mm firearm, loaded with
Case 1:19-cr-00253-RMC Document4 Filed 07/29/19 Page 5 of 18

nine rounds of ammunition. The weight of the evidence justifies the holding Defendant Mbenga
pending trial.
Mr. Mbenga’s History and Characteristics

The third factor, the history and characteristics of the person, similarly weigh in favor of
detention. This constitutes Mr. Mbenga’s second felony offense. Specifically, the defendant has
the following prior conviction:

Attempt to Commit Robbery (Washington, D.C. 2013)

Additionally, Defendant Mbenga is currently on Pretrial Release in case number 19-cr-107
on a charge of violating 18 U.S.C. § 922(g)(1), Possession of a Firearm by a Person Convicted of
a Crime Punishable for a Term Exceeding One Year.

The defendant has demonstrated that he cannot be trusted to refrain from engaging in
criminal conduct as he has now again been arrested and charged with illegally carrying a loaded
firearm. Consequently, Defendant Mbenga should not be released.

Danger to the Community

The fourth factor, the nature and seriousness of the danger to any person or the community
posed by the defendant’s release, also weighs in favor of detention. The charged offense involves
the defendant’s possession of a loaded firearm despite being legally barred from such possession.

The firearm that Defendant Mbenga possessed had the potential to cause serious bodily
injury to or the death of innocent persons in the community. Defendant Mbenga’s criminal history
combined with the fact that he is currently on pretrial release for another possession of a loaded
firearm, overwhelmingly demonstrate that he is a danger to the community. In order to protect the

community, the defendant should be held without bond pending trial.
Case 1:19-cr-00253-RMC Document4 Filed 07/29/19 Page 6 of 18

There is No Condition or Combination of Conditions that Would Ensure Mr.
Mbenga’s Compliance with Court-Ordered Release Conditions

The defendant’s criminal history and instant arrest warrant pre-trial detention. When he
was arrested on the current charge, Defendant Mbenga was on pretrial release for another charge
of 18 U.S.C. § 922(g)(1), Unlawful Possession of a Firearm by a Person Convicted of a Crime
Punishable by a Term Exceeding One Year. In fact, Defendant Mbenga’s July 25, 2019, arrest
occurred approximately one week after to United States District Court Judge Rosemary Collyer
approved the removal of Defendant Mbenga’s GPS monitor as a modification his pretrial release
conditions on July 19, 2019. See, Minute Order granting [17] Second Motion for Modification of
Pre-Trial Release as to Amaat Mbenga in case no. 19-CR-107 (RMC). The government’s evidence
strongly supports the argument that Mr. Mbenga will continually circumvent the Court’s efforts to
reasonably control his behavior through conditions of release and keep the community safe.

Conclusion
The government respectfully requests that this Court detain Defendant Mbenga pending
trial because he has demonstrated that he is a danger to the community.
Respectfully submitted,
JESSIE K. LIU
UNITED STATES ATTORNEY
D.C. Bar No. 472-845
By: /s/
CLIFFORD M. LUHN
D.C. Bar No. 483785
Assistant United States Attorney
555 Fourth Street, N.W., Fourth Floor
Washington, D.C. 20530

Telephone: (202) 252-6933
E-mail: Clifford.Luhn@usdoj.gov

 

 
Case 1:19-cr-00253-RMC Document 4 Filed 07/29/19 Page 7 of 18

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel, via the Electronic Case Filing (ECF) system, this 29" day of July, 2019.

/s/
CLIFFORD M. LUHN
Assistant United States Attorney
ee

2) ee
‘BODY 2 X81114646/

i)

by
re

»

 

 

 

GOVERNMENT
EXHIBIT

3
Ba
oS
=
2
=
a
3
=
s

 
 

By 8 sey ihths eels Aye

AXON. BODY 2 RANT

    

    

 

 

    

5

age 9 of 18

2 GOVERNMENT
2 EXHIBIT

=
3
=
2 Za
a
=
Ss
re

RR We GREY ES
Bonar soe Re

5

ee

GOVERNMENT
EXHIBIT

3

Z
2
3
Ss

 
2019-07-25 T18: 28: 302

AXON BODY’ 2. X81114648" ogy
eae 4

Ree

si)
‘
‘

GOVERNMENT
EXHIBIT
J

4

2
4
eS
=

 
‘Sees ae ras ee

cook BODY 2 CHEE al
oe a en as

pT

a

GOVERNMENT
EXHIBIT

Ss
ee

a
3
2
im
3
Ss
4
im
=
s

 
i nn an
SR ey era PR
POU Oe MTL Ea
Gee ee ys

Pr

oO
a
—
oO
N
re
oO |
To
®

3-0.

EXHIBIT

6

CARDELS 800-78:

 
=e rar
' A

PA Rc ey erase Bs ed | 2

AXON BODY 2:.X%811148my

GOVERNMENT
EXHIBIT

e

z
3
3
=
&

 
Case 1:19-cr-00253-RMC Document4 Filed 07/29/19 Page 15 of 18

—

ze aes es ess
reste Sern : SS ae
ee -

an!

Ns
oe

s

$
a
Sy
s
a
a

ae
Ck
oe

Ey mS) 7 D. WORLD

hua {vlays, Pose 2 and Quest Skinner

CARDELS 800-783-0399

LNAWNYSA0D

 
CARDELS 800-783-0399

q)
Oo
Ss
m
a
=
=
m
=
=

b
LISIHX3

 
GOVERNMENT
EXHIBIT

0

s
3
2
=

 
 

 

<@iGun Recovery Unit -

| Sunn 2 GOVERNMENT
2 EXHIBIT

 
